DETAILED ACTION
This action is in response to the RCE filed 9/28/2022.  Claims 1-3, 6-10, 13-17 and 20-26 are pending.  Independent claims 1, 6, 9, 13, 15 and 20, and corresponding dependent claims are directed towards methods, devices and a verifier for verifying that a first device and second device are physically interconnected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 Response to Amendment
In response to the amendment filed 8/29/2022:  Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claims 1, 6, 15 and 20, that the combination of Skoric and Shimzu fails to disclose the newly added limitation “wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses”.	Examiner agrees.  However, Examiner now relies upon the combination of Skoric, Shimzu and Bares et al. (US 2012/0290845 A1) for the rejections of claims 1, 6, 5 and 20 (see below).  Specifically, Bares et al. has been relied upon to show the subject matter of the newly added limitation:   wherein the expected response is computed from a model of a PUF and delay information (Bares [0011] one endpoint has PUF, the other endpoint has model of PUF used to predict output to a plurality of challenges; [0056] model includes a set of estimated delay parameters of the physical PUF).  As such, Bares, combined with Skoric and Shimzu disclose the invention as claimed in claims 1, 6, 15 and 20 (see below for full rejection).
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10, 13-17, 20-22 and 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 ll. 14-16 and Claim 13 ll. 14-16 recite the limitation “wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses” which is vague and indefinite as Claims 9 and 13 are directed towards “a first device” (having the first PUF part), and there is no “expected response” computed at the “first device”.  The expected response is only determined by a “verifier” and neither of the devices with PUFs make this computation.  For purposes of applying prior art the limitation has been construed as “wherein [[the]] an expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses”.  However, Examiner contends that this “wherein” limitation does not actually further limit the “first device” and should be removed.
Claim 15 ll. 14-16 and Claim 20 ll. 14-16 recite the limitation “wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses” which is vague and indefinite as Claims 15 and 20 are directed towards “a second device” (having the second PUF part), and there is no “expected response” computed at the “second device”.  The expected response is only determined by a “verifier” and neither of the devices with PUFs make this computation.  For purposes of applying prior art the limitation has been construed as “wherein [[the]] an expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses”.  However, Examiner contends that this “wherein” limitation does not actually further limit the “second device” and should be removed.
Claims 10, 14, 16-17,21-22 and 25-26 incorporate the deficiencies of claims 9, 13, 15 and 20, respectively, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15, 17, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013, in view of Bares et al. (US 2012/0290845 A1), published Nov. 15, 2012.
As to claim 1, Skoric substantially discloses a method (Skoric [Abstract]) of verifying that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method is performed by a verifier (Skoric Fig. 1 item 104; p. 7 ll. 9-10) and comprising:	sending a challenge to the first device for use as basis for input to a first physical unclonable function (PUF) part of the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	receiving, a response from the second device, the response is based on an output of a second PUF part of the second device (Skoric p. 7 l. 26 -30 PUFs 102 and 103 produce respective responses to respective challenges and deliver responses to verifier); and	verifying that the first device and the second device are interconnected when the received response and an expected response fulfill a matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).	Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device, and wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Shimizu describes a method of signal processing of a combination of PUF devices.	With this in mind, Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).	Skoric and Shimzu fail to explicitly disclose wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Bares describes message signing using a PUF.	With this in mind, Bares discloses wherein the expected response is computed from a model of a PUF and delay information (Bares [0011] one endpoint has PUF, the other endpoint has model of PUF used to predict output to a plurality of challenges; [0056] model includes a set of estimated delay parameters of the physical PUF).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the parametric PUF modelling of Bares with the PUF authentication of Skoric and Shimzu, such that a verifier has a model of each of the PUFs and corresponding delays to produce expected responses of the PUFs, as it would advantageously allow for generation of new challenge-response pairs (CRP)s without having to re-enroll the PUF devices.
As to claim 2, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 1, including wherein the verifying comprises comparing the received response to a response of a challenge-response pair and verifying that the first device and the second device are interconnected when the received response and the response of the challenge-response pair fulfill the matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 3, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 1, including wherein the matching criterion comprises the received response differing from the expected response by less than a defined number of bits (Bares [0024] Hamming distance between two values is less than pre-determined threshold = pass).
As to claim 6, Skoric substantially discloses a verifier (Skoric Fig. 1 item 104; p. 7 ll. 9-10) for verifying that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the verifier comprising processing circuitry configured to:	send a challenge to the first device, for use as basis for input to a first physical unclonable function (PUF) part of the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	receive a response from the second device, the response is based on an output of a second PUF part of the second device (Skoric p. 7 l. 26 -30 PUFs 102 and 103 produce respective responses to respective challenges and deliver responses to verifier); and	verify that the first device and the second device are interconnected when the received response and an expected response fulfill a matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).	 Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device, and wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).	Skoric and Shimzu fail to explicitly disclose wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Bares discloses wherein the expected response is computed from a model of a PUF and delay information (Bares [0011] one endpoint has PUF, the other endpoint has model of PUF used to predict output to a plurality of challenges; [0056] model includes a set of estimated delay parameters of the physical PUF).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the parametric PUF modelling of Bares with the PUF authentication of Skoric and Shimzu, such that a verifier has a model each of PUFs and corresponding delays to produce expected responses of the PUFs, as it would advantageously allow for generation of new challenge-response pairs (CRP)s without having to re-enroll the PUF devices.
As to claim 7, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 6, including verifying by comparing the received response to a response of a challenge-response pair and verifying that the first device and the second device are interconnected when the received response and the response of the challenge-response pair fulfill the matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 8, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 6, including wherein the matching criterion comprises the received response differing from the expected response by less than a defined number of bits (Bares [0024] Hamming distance between two values is less than pre-determined threshold = pass).
As to claim 15, Skoric substantially discloses a method (Skoric [Abstract]) of enabling verification that a first device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 110; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method  being performed by the second device and comprising:	receiving, in a second physical unclonable function (PUF) part arranged in the second device, a third challenge (Skoric Fig. 1  challenge C3 received by CPUF 110 and provided to PUF 103; p. 7 ll. 26-30);	receiving in the second physical unclonable function (PUF) part an output from a first PUF part arranged in the first device (Skoric Fig. 1 µ3’ received from CPUF 109; p. 7 ll. 26-30);	obtaining, in response to the third challenge and the output from the first PUF part, a response (Skoric p. 7 ll. 26-30 challenge response used to further encrypt µ3 to produce µ4); and	sending the response to a verifier (Skoric p. 7 ll. 28-30 result of PUF processing passed to the verifier).	 Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device, and wherein an expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).	Skoric and Shimzu fail to explicitly disclose wherein an expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Bares discloses wherein the expected response is computed from a model of a PUF and delay information (Bares [0011] one endpoint has PUF, the other endpoint has model of PUF used to predict output to a plurality of challenges; [0056] model includes a set of estimated delay parameters of the physical PUF).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the parametric PUF modelling of Bares with the PUF authentication of Skoric and Shimzu, such that a verifier has a model of each of the PUFs and corresponding delays to produce expected responses of the PUFs, as it would advantageously allow for generation of new challenge-response pairs (CRP)s without having to re-enroll the PUF devices.
As to claim 17, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 15, including, comprising, before the sending, encrypting the response (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
As to claim 20, Skoric substantially discloses a second device (Skoric Fig. 1 item 110; p. 7 ll. 11-21) for enabling verification that a first device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) and the second device are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the second device comprising processing circuitry configured to:	receive, in a second physical unclonable function (PUF) part arranged in the second device, a third challenge (Skoric Fig. 1  challenge C3 received by CPUF 110 and provided to PUF 103; p. 7 ll. 26-30);	receive, in the second physical unclonable function (PUF) part an output from a first PUF part arranged in the first device (Skoric Fig. 1 µ3’ received from CPUF 109; p. 7 ll. 26-30);	obtain, in response to the third challenge and the output from the first PUF part, a response (Skoric p. 7 ll. 26-30 challenge response used to further encrypt µ3 to produce µ4); and	send the response to a verifier (Skoric p. 7 ll. 28-30 result of PUF processing passed to the verifier).	Skoric fails to explicitly disclose wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device, and wherein an expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).	Skoric and Shimzu fail to explicitly disclose wherein an expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Bares discloses wherein the expected response is computed from a model of a PUF and delay information (Bares [0011] one endpoint has PUF, the other endpoint has model of PUF used to predict output to a plurality of challenges; [0056] model includes a set of estimated delay parameters of the physical PUF).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the parametric PUF modelling of Bares with the PUF authentication of Skoric and Shimzu, such that a verifier has a model of each of the PUFs and corresponding delays to produce expected responses of the PUFs, as it would advantageously allow for generation of new challenge-response pairs (CRP)s without having to re-enroll the PUF devices.
As to claim 22, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 20, including being configured to, before the sending, encrypt the response (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
As to claim 23, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 2, including wherein the matching criterion comprises the received response differing from the expected response by less than a defined number of bits (Bares [0024] Hamming distance between two values is less than pre-determined threshold = pass).
As to claim 24, Skoric, Shimizu and Bares disclose the invention as claimed as described in claim 7, including wherein the matching criterion comprises the received response differing from the expected response by less than a defined number of bits (Bares [0024] Hamming distance between two values is less than pre-determined threshold = pass).
Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013, in view of Bares et al. (US 2012/0290845 A1), published Nov. 15, 2012, in view of Guo et al. (US 2015/0058928 A1), published Feb. 26, 2015.
As to claim 9, Skoric substantially discloses a method (Skoric [Abstract]) of enabling verification that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method being performed by the first device and comprising:	receiving a first challenge (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	inputting a challenge to a first physical unclonable function (PUF) part arranged in the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28); and	providing, to a second PUF part arranged in the second device, an output from the first PUF part over a physical interconnection interconnecting the first PUF part and the second PUF part (Skoric p. 6 ll. 28-32 PUF response is passed to second PUF; p. 7 l. 24-28 response passed on to next PUF in sequence).	Skoric fails to explicitly disclose generating, based on the received first challenge, a second challenge; inputting the second challenge to a first physical unclonable function, wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device, and wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Shimizu discloses wherein the first PUF part and the second PUF part are physically interconnected by means of two buses through pins of the first device and the second device (Shimizu Fig. 1 showing a PUF circuit comprised of three interconnected devices; [0049] each device has a PUF; [0065] the devices are mounted onto substrate; [0067] circuits mounted in each device; [0077] connection routes 360a and 360b between each device; [0092] signal passes through three devices in serial order; [0110] input/output pins for each device).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the physically mounted PUF devices of Shimizu with the PUF authentication of Skoric, such that the PUF(s) are serially mounted to each other, as it would advantageously increase the difficulty of PUF(s) counterfeiting and reduce the costs associated with counterfeited products (Shimizu [0038]-[0040]).	Skoric and Shimizu fail to explicitly disclose generating, based on the received first challenge, a second challenge; inputting the second challenge to a first physical unclonable function, and wherein the expected response is computed from models of the first PUF part and the second PUF part, information of delays of the two buses, and information of delays of the pins corresponding to the two buses.	Bares discloses wherein the expected response is computed from a model of a PUF and delay information (Bares [0011] one endpoint has PUF, the other endpoint has model of PUF used to predict output to a plurality of challenges; [0056] model includes a set of estimated delay parameters of the physical PUF).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the parametric PUF modelling of Bares with the PUF authentication of Skoric and Shimzu, such that a verifier has a model of each of the PUFs and corresponding delays to produce expected responses of the PUFs, as it would advantageously allow for generation of new challenge-response pairs (CRP)s without having to re-enroll the PUF devices.	Skoric, Shimizu and Bares fail to explicitly disclose generating, based on the received first challenge, a second challenge; inputting the second challenge to a first physical unclonable function.	Guo describes applying circuit delay-based PUFs for masking operation of memory-based PUFs to resist invasive and clone attacks.	With this in mind, Guo discloses generating, based on the received first challenge, a second challenge (Guo [0053]-[0054] SRAM PUF challenge is masked using RO PUF response; RO PUF challenge is sent through circuit delay PUF to generate RO PUF response which is used to unmask SRAM PUF challenge); and inputting the second challenge to a first physical unclonable function (Guo [0053]-[0054] unmasked SRAM PUF challenge is passed through SRAM PUF to generate SRAM PUF response).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the challenge masking of Guo with the PUF authentication of Skoric, Shimizu and Bares, such that the sent challenge is masked prior to transmission, as it would advantageously obscure the challenge to an attacker (Guo [0053]).
As to claim 10, Skoric, Shimizu, Bares and Guo disclose the invention as claimed as described in claim 9, including wherein the generating comprises inputting at least part of the received first challenge to a pseudo-random number generator outputting the second challenge (Guo [0054] RO PUF challenge is sent through circuit delay PUF (also known as Physical Random Function (see Skoric p. 1 ll. 10-11) to generate RO PUF response which is used to unmask (XOR) SRAM PUF challenge).
Claim 13 contains subject matter similar to that of Claim 9 and is rejected in the same manner.
Claim 14 contains subject matter similar to that of Claim 10 and is rejected in the same manner.
Claims 16, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Shimizu (US 2013/0082733 A1), published Apr. 4, 2013, in view of Bares et al. (US 2012/0290845 A1), published Nov. 15, 2012, in view of Kotzin et al. (US 2005/0149740 A1), published Jul. 7, 2005.
As to claim 16, Skoric, Shimizu and Bares substantially disclose the invention as claimed as described in claim 15, failing however to explicitly disclose wherein the sending comprises sending the response to the verifier via the first device.	Kotzin describes a method for device authentication.	With this in mind, Kotzin discloses sending the response to the verifier via the first device (Kotzin [0020] SIM card returns challenge response to authenticator via the device it is install in).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the challenge response of Kotzin with the PUF response of Skoric, Shimizu and Bares, such that a response is capable of being returned via a device from which the challenge passed through, as it would advantageously allow for devices incapable of direct communication with a verifier (e.g. a sim card that has no network communication interface) to respond to authentication challenges.
Claim 21 contains subject matter similar to that of Claim 16 and is rejected in the same manner. 
As to claim 25, Skoric, Shimizu, Bares and Kotzin disclose the invention as claimed as described in claim 16, including before the sending, encrypting the response (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
Claim 26 contains subject matter similar to that of Claim 25 and is rejected in the same manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Devadas (US 2010/0127822 A1) is related to modeling PUF delays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492